    Case 2:21-cv-00437-SPC-NPM Document 7 Filed 08/16/21 Page 1 of 3 PageID 41




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

WILLIAM WESLEY ROBERTS,

              Plaintiff,

v.                                               Case No: 2:21-cv-437-SPC-NPM

STATE ATTORNEY, DAMIAM
OSTERMEYER and DESOTO
COUNTY JAIL,

              Defendants.
                                          /

                              OPINION AND ORDER1

         Plaintiff William Wesley Roberts—a pretrial detainee in DeSoto County

Jail—filed a civil-rights Complaint (Doc. 1) under 42 U.S.C. § 1983. United

States Magistrate Judge Nicholas Mizell granted him leave to proceed in forma

pauperis, so the Court must review the Complaint sua sponte to determine

whether it is frivolous or malicious, fails to state a claim, or seeks monetary

damages against a party who is immune from such relief. See 28 U.S.C.

1915(e)(2).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00437-SPC-NPM Document 7 Filed 08/16/21 Page 2 of 3 PageID 42




      Roberts’ Complaint is light on facts. Interpreting it liberally, he states

three claims. First, Roberts accuses Damiam Ostemeyer of arresting him on

false DUI manslaughter charges. Second, Roberts alleges the “State Attorneys

continue over and over makeing [sic] the plaintiff spend time in jail.” (Doc. 1

at 6). And third, he sues DeSoto County Jail because he caught Covid-19 from

another inmate “due to poor health support.”              (Id.)   Roberts seeks

compensatory damages.

      Roberts’ second claim must be dismissed. Prosecutors enjoy immunity

from allegations stemming from their function as advocates. Hart v. Hodges,

587 F.3d 1288, 1295 (11th Cir. 2009). Roberts’ two remaining claims cannot

be joined together in a single action because they do not arise out of the same

transaction or occurrence. Fed. R. Civ. P. 20(a)(2). “A plaintiff may set forth

only related claims in one civil rights complaint.” Rosado v. Nichols, Case No.

2:18-cv-195-JES-MRM, 2017 WL 1476255, at *6 (M.D. Fla. 2017). As the

Seventh Circuit observed, “multiple claims against a single party are fine, but

Claim A against Defendant 1 should not be joined with unrelated Claim B

against Defendant 2. Unrelated claims against different defendants belong in

different suits[.]” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). If Roberts

wants to assert multiple unrelated claims, he must do so in separate actions.

      Accordingly, it is now

      ORDERED:




                                        2
Case 2:21-cv-00437-SPC-NPM Document 7 Filed 08/16/21 Page 3 of 3 PageID 43




     (1) Roberts’ claim against “State Attorney” is DISMISSED. The Clerk

        is DIRECTED to terminate State Attorney as a party to this case.

     (2) Roberts shall complete the enclosed form—asserting only one of his

        two remaining claims—and return it to the Court no later than

        September 6, 2021. Failure to do so may result in dismissal of

        this action without further notice.

     (3) The Clerk of the Court is DIRECTED to send Roberts a copy of this

        Order and a blank civil rights complaint form bearing the above-

        captioned case number and the title “Amended Complaint.”

     DONE and ORDERED in Fort Myers, Florida on August 16, 2021.




SA: FTMP-1

Copies: All Parties of Record




                                    3
